Citation Nr: 0934880	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-25 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  
Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in 
St. Petersburg, Florida.  


FINDING OF FACT

The Veteran's bilateral tinnitus is assigned a single 10 
percent rating, which is the maximum evaluation authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

The law precludes assignment of a disability rating greater 
than 10 percent for the service-connected bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, 
DC 6260 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  

Previously, in January 2004, the St. Petersburg RO granted 
service connection for bilateral tinnitus and awarded a 
compensable evaluation of 10 percent, effective from July 
2002, for this disability.  Following receipt of additional 
evidence, the RO, in a February 2004 rating action, denied 
entitlement to a rating greater than 10 percent evaluation 
for this disorder.  

In reaching this decision, the RO concluded that there was no 
legal basis for separate compensable ratings of 10 percent 
for the tinnitus in each ear.  The Veteran did not initiate 
an appeal of that denial, which, therefore, became final.  
38 U.S.C.A. § 7105 (West 2002).  

In May 2005, the Veteran filed his current claim for an 
increased rating for bilateral tinnitus.  By the 
currently-appealed June 2005 rating action, the RO denied 
this increased rating issue.  Following receipt of 
notification of the June 2005 determination, he perfected a 
timely appeal.  

Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning a 
single 10 percent evaluation for recurrent tinnitus, whether 
the sound is perceived as being in one ear or both ears, or 
in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
DC 6260, Note 2 (2008); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (affirming VA's longstanding interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).  
Accordingly, the appeal is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  As has been discussed in this 
decision, a rating greater than 10 percent for bilateral 
tinnitus is not warranted as a matter of law.  Any further 
discussion of the VCAA with respect to the claim is, 
therefore, not necessary.  



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for bilateral tinnitus is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


